Citation Nr: 0623930	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for heart disease. 

3.  Entitlement to service connection for a lung disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had service as a member of the Philippine 
Commonwealth Army in the service of the United States Armed 
Forces from December 1941 to April 1942 and from February 
1945 to June 1946.         

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to service 
connection for diabetes mellitus, heart disease and a lung 
disorder.  

The Board notes that in rating decisions dated in January 
1999 and January 2000, the RO determined that claims for 
service connection for diabetes mellitus, heart disease, and 
a lung disorder were not well grounded.  The veteran was 
notified of those denials in letters dated in January 1999 
and January 2000.  The veteran did not appeal these 
decisions.  Pursuant to section 7(b) of the Veterans Claims 
Assistance Act of 2000, a claim that has been denied or 
dismissed as not well-grounded shall, on the request of the 
claimant or on "the Secretary's own motion," be 
readjudicated as if the denial or dismissal had not been made 
provided that the denial was one that became final during the 
period beginning on July 14, 1999 and ending on November 9, 
2000.  See 114 Stat. at 2099-2100 (2000).  In April 2002, the 
RO readjudicated the claims for service connection pursuant 
to section 7(b) of the Veterans Claims Assistance Act of 
2000.

In a June 2004 statement, the veteran raised the issues of 
entitlement to an increased rating for malaria and 
entitlement to service connection for a peptic ulcer.  These 
claims are referred to the RO for appropriate action.

In June 2006, the veteran provided additional evidence to the 
Board without waiver of the RO's initial review of this 
evidence.  The records submitted by the veteran are 
duplicates of records that were submitted by the veteran in 
October 1998 and these records were considered by the RO when 
the claims were adjudicated in April 2002.  Therefore, the 
Board finds that the solicitation of a waiver and/or remand 
for the RO's initial consideration of this evidence is not 
required.  38 C.F.R. § 20.1304(c) (2005). 

In July 2006, the veteran's motion for advancement on the 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2005) was granted.  


FINDINGS OF FACT

1.  Service records show that the veteran does not have 
prisoner of war (POW) status.  

2.  Diabetes mellitus type II first manifested many years 
after the veteran's period of service, and is not related to 
service.  

3.  Heart disease to include hypertension and 
arteriosclerosis heart disease, first manifested many years 
after the veteran's period of service, and is not related to 
service.  

4.  A lung disorder to include bronchitis, bronchiectasis, 
pulmonary amyloidosis, atelectasis, and tuberculosis, first 
manifested many years after the veteran's period of service, 
and is not related to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus type II was not incurred in or 
aggravated by active service, nor can diabetes mellitus type 
II be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).

2.  Heart disease to include hypertension and 
arteriosclerotic heart disease was not incurred in or 
aggravated by active service, nor can heart disease be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2005).

3.  A lung disorder to include bronchitis, bronchiectasis, 
pulmonary amyloidosis, atelectasis, and tuberculosis was not 
incurred in or aggravated by active service, nor can a lung 
disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2001, prior to the 
initial adjudication of the claims in April 2002.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claims for service connection, 
as well as what information and evidence must be provided by 
the veteran and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

The Board finds that the duty to assist has been met.  In 
June 1998, the RO made a request to the appropriate agency 
for the veteran's service medical records.  The only 
available service medical record, the veteran's discharge 
examination report, is associated with the claims folder.  In 
March 1999, the RO made a follow-up request for the service 
medical records and no other records were found.  The RO made 
attempts to obtain all of the treatment records identified by 
the veteran.  Records from X. Medical Center, Dr. A.P., H.U. 
Medical Center, and S.M. Medical Center were obtained.  
Medical statements from Drs. L.G. and T.A. were obtained.  
The RO attempted to obtain records from the V.L. Hospital.  
The RO was informed by this facility that the veteran had 
been admitted to the facility but the records had been 
destroyed.  The veteran was notified that the records from 
V.L. Hospital were unavailable in a June 2004 letter.  There 
is no identified relevant evidence that has not been 
accounted for.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was not afforded a VA examination since there is 
no indication in the record that the disabilities may be 
associated with service.  As will be discussed below, the 
service medical records indicate that the veteran did not 
have diabetes mellitus, heart disease, or a lung disorder in 
service, and there is no competent evidence linking these 
diseases to service.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if bronchiectasis, cardiovascular disease, or 
diabetes mellitus became manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, and if tuberculosis became 
manifest to a degree of 10 percent or more within three years 
from the date of the veteran's termination of such service, 
that condition would be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  Such a presumption would be 
rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 



Analysis

The veteran contends that he incurred diabetes mellitus, 
heart disease, and a lung disorder while serving in the 
Philippine Commonwealth Army in service for The United States 
in World war II.  The veteran asserts that he was a POW from 
April 10, 1942 to April 17, 1942.  The veteran has submitted 
documents in support of his contention that he was a POW.  He 
reported POW status in the Affidavit for Philippine Army 
Personnel dated in November 1945.  He also submitted a 
January 1951 document for the Armed Forces of the Philippines 
which indicates that the veteran was a POW.  The Board notes 
that the veteran's service was verified by the service 
department.  An April 1954 document from the Adjutant General 
of the Department of Defense verifies that the veteran had no 
POW status.  

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether the claimant has qualifying 
service under title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Thus, if the United 
States service department refuses to verify the appellant's 
claimed service, the applicant's only recourse lies within 
the relevant service department, not VA.  Soria, supra.

The Board notes that recognition of the veteran's POW status 
by the Philippine Government, although sufficient for 
entitlement to benefits from that Government, is not equally 
sufficient for benefits administered by VA.  VA is bound to 
follow the certifications by the service departments with 
jurisdiction over U.S. military records.  See Soria, supra; 
Duro, supra.  Therefore, in the present case, since the 
Department of Defense has verified that the veteran was not a 
POW in World War II, the provisions of 38 C.F.R. § 3.309(c), 
diseases specific as to former prisoners of war, will not be 
applied.  

The Board also notes that the veteran has not claimed a 
relationship between combat and his disabilities.  Thus, 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable. 

Service connection for diabetes mellitus

The competent medical evidence of record establishes that the 
veteran has diabetes mellitus type II.  The treatment records 
from Dr. P. shows that the veteran is currently being treated 
for this disease.  

There is no evidence of diabetes mellitus in service.  The 
veteran's service discharge examination report does not 
reflect a diagnosis of diabetes mellitus.  

The evidence of record shows that the veteran began treatment 
for diabetes mellitus in 1986, almost 40 years after service 
separation.  The record shows that in a July 2004 statement, 
Dr. T.A. stated that he treated the veteran for diabetes 
mellitus type II from October 1986 to March 1998.  There is 
no evidence of diabetes mellitus to a compensable degree 
within one year from service separation.  

There is no competent evidence of a link between the diabetes 
mellitus and service.  As noted above, there is no evidence 
of diabetes mellitus in service, and diabetes mellitus was 
first shown 40 years after service separation.  In an October 
1998 statement, Dr. L.G. states that the veteran reported 
that this illness developed right after World War [II].  This 
comment appears to be based upon the veteran's personally 
provided history.  The Court has determined that history 
which the veteran provides does not transform that history 
into medical evidence.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Thus, the probative value of this doctor's 
statement is greatly reduced by the fact that it is not shown 
to have been based upon a review of the claims file or other 
detailed medical history.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Accordingly, the Board finds that this opinion is not 
competent medical evidence of a nexus between the veteran's 
diabetes mellitus and service, and does not establish that 
the diabetes mellitus first manifested within one year after 
service separation.    

The veteran's own implied assertions that the diabetes 
mellitus manifested in service or soon after service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran has not submitted any medical evidence which supports 
his contentions.  

In conclusion, there is no competent evidence which relates 
the diabetes mellitus to any injury, incident, or disease in 
service, and the evidence establishes that the diabetes 
mellitus first manifested almost 40 years after service.  
Since there is no favorable evidence in this regard, the 
preponderance of the evidence is against the claim for 
service connection for diabetes mellitus on a direct and 
presumptive basis, the preponderance of the evidence is 
against the claim, and the claim is denied.  Gilbert, 
1 Vet. App. at 54.  

Service connection for heart disease

The competent medical evidence of record establishes that the 
veteran has heart disease.  The treatment records from Dr. P. 
shows that the veteran is currently being treated for 
hypertension.  The treatment records also note that 
arteriosclerotic heart disease and arteriosclerosis have been 
diagnosed.  A February 1989 X-ray examination indicates that 
the veteran had mild cardiomegaly.   

There is no evidence of heart disease in service.  The 
veteran's service discharge examination report indicates that 
examination of the cardiovascular system was normal.  Chest 
x-ray revealed a healthy chest.  Heart disease was not 
detected.    

The evidence of record shows that the veteran began treatment 
for heart disease in 1986, almost 40 years after service 
separation.  The record shows that in a July 2004 statement, 
Dr. T.A. stated that he treated the veteran for heart disease 
from October 1986 to March 1998.  An October 1986 X-ray 
examination detected arteriosclerotic heart disease.  A 
February 1989 X-ray examination indicates that the veteran 
had mild cardiomegaly.  There is no evidence of 
cardiovascular disease to a compensable degree within one 
year from service separation.  

There is no competent evidence of a link between the heart 
disease and service.  As noted above, there is no evidence of 
cardiovascular disease in service, and hypertension and 
atherosclerotic heart disease were first shown almost 40 
years after service separation.  In an October 1998 
statement, Dr. L.G. states that the veteran reported that 
this illness developed right after World War [II].  This 
comment appears to be based upon the veteran's personally 
provided history.  The probative value of this doctor's 
statement is greatly reduced by the fact that it is not shown 
to have been based upon a review of the claims file or other 
detailed medical history.  See LeShore, supra; Swann, supra; 
Black, supra.  Accordingly, the Board finds that this opinion 
is not competent medical evidence of a nexus between the 
veteran's heart disease and service, and does not establish 
that the heart disease first manifested within one year after 
service separation.    

The veteran's own implied assertions that the heart disease 
manifested in service or soon after service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Espiritu; supra.  The veteran has not submitted any 
medical evidence which supports his contentions.  

In conclusion, there is no competent evidence which relates 
the heart disease to any injury, incident, or disease in 
service, and the evidence establishes that the heart disease 
first manifested almost 40 years after service.  Since there 
is no favorable evidence in this regard, the preponderance of 
the evidence is against the claim for service connection for 
heart disease on a direct and presumptive basis, the 
preponderance of the evidence is against the claim, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  

Service connection for a lung disorder

The competent medical evidence of record establishes that the 
veteran has been treated for various lung disorders since the 
1980's.  The medical evidence shows that the veteran was 
treated for tuberculosis in 1987.  An April 1987 x-ray 
examination report revealed right upper lobe atelectasis.  In 
1987 and 1988, pulmonary amyloidosis was diagnosed.  In June 
1988, a chest computed tomography (CT) revealed that the 
veteran had a soft tissue mass with calcification in the 
right upper lobe with probable areas of collapse and areas of 
bronchiectasis compatible with the veteran's history of 
amyloidosis.  Treatment records dated in 1997 and 2000 show 
that the veteran was treated for bronchitis.  

There is no evidence of a lung disorder in service.  The 
veteran's service discharge examination report indicates that 
examination of the lungs was normal.  Chest x-ray revealed a 
healthy chest.    

As noted above, the evidence of record shows that the lung 
disorders first manifested in the late 1980's, almost 40 
years after service separation.  There is no evidence of 
bronchiectasis to a compensable degree within one year from 
service separation.  There is no evidence of tuberculosis to 
a compensable degree within three years from service 
separation.  There is no competent evidence of a link between 
the lung disorders and service.  

The veteran's own implied assertions that the lung disorders 
manifested in service or soon after service are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Espiritu; supra.  The veteran has not submitted any 
medical evidence which supports his contentions.  

In conclusion, there is no competent evidence which relates 
the lung disorders to any injury, incident, or disease in 
service, and the evidence establishes that the lung disorders 
first manifested almost 40 years after service.  Since there 
is no favorable evidence in this regard, the preponderance of 
the evidence is against the claim for service connection for 
a lung disorder on a direct and presumptive basis, the 
preponderance of the evidence is against the claim, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for diabetes mellitus is 
denied. 

Entitlement to service connection for heart disease is 
denied. 

Entitlement to service connection for a lung disorder is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


